
	

113 HR 1572 IH: Stopping Taxpayer Outlays for Propaganda Act
U.S. House of Representatives
2013-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1572
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2013
			Mr. Schock introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To prohibit the use of Federal money for print, radio,
		  television or any other media advertisement, campaign, or form of publicity
		  against the use of a food or beverage that is lawfully marketed under the
		  Federal Food, Drug, and Cosmetic Act.
	
	
		1.Short titleThis Act may be cited as the
			 Stopping Taxpayer Outlays for
			 Propaganda Act or the STOP
			 Act.
		2.FindingsCongress finds the following:
			(1)According to a
			 study from Education Week and the Journal of the American Medical Association
			 fewer than 4 in 10 elementary-aged children achieved the recommended guidelines
			 for physical activity (60 minutes per day of moderate to vigorous activity) and
			 television viewing (less than 2 hours per day of television screen time). As
			 children get older, their prevalence of sedentary behavior increased.
			(2)During the 1950s, the United States began
			 experiencing a physical inactivity crisis. The issue garnered sufficient
			 attention that the Eisenhower Administration expressed concern about the United
			 States meeting its Cold War military manpower needs. In response, the
			 President’s Council on Physical Fitness and Sports was established in 1956
			 under the name of the President's Council on Youth Fitness.
			 Today, only one state (Illinois) requires daily P.E. for grades K–12.
			(3)A 2009 study published in a supplement to
			 the International Journal of Obesity found no association between particular
			 segments of the diet and subsequent weight gain. Another key point from the
			 study is that obesity is a complex, multifactorial issue that can be caused in
			 part by genetic susceptibility, behavior, and level of physical
			 activity.
			(4)The Centers for
			 Disease Control and Prevention states the fundamental rule of weight management
			 is to consume less calories than one expends. Studies have shown one way to
			 limit the number of calories a person consumes is by controlling portion
			 size.
			(5)According to
			 Time’s Health and Family, foods that are not inherently healthy can still be
			 eaten, but they should only be consumed in moderation. A 1999 study found that
			 flexible dieting was associated with less overeating and lower
			 body weight then strict dieting.
			(6)The correlation between physical activity
			 and longevity is well documented. According to Exercise is
			 Medicine, sponsored by the American College of Sports Medicine,
			 regular, moderate physical activity reduces the risk of heart disease by 40
			 percent, lowers the risk of stroke by 27 percent, reduces the incidence of high
			 blood pressure by almost 50 percent, reduces the incidence of diabetes by 50
			 percent, can reduce mortality and the risk of recurrent breast cancer by almost
			 50 percent, can lower the risk of colon cancer by over 60 percent, can reduce
			 the risk of developing Alzheimer’s Disease by one third, and can decrease
			 depression as effectively as medications or behavioral therapy.
			(7)A
			 2005 review published in Obesity Reviews found that increasing physical
			 activity participation and decreasing television viewing should be the focus of
			 strategies aimed at preventing and treating overweight and obesity in youth.
			 The authors compared estimates of the prevalence of overweight among
			 school-aged youth in 34 countries and examined associations between overweight
			 and selected dietary and physical activity patterns.
			(8)According to Full
			 Service Restaurant Magazine, several chain restaurants now offer their
			 customers the option of smaller portions of customer favorites. T.G.I.
			 Friday’s, for example, offers the Right Portion, Right Price
			 menu while California Pizza Kitchen has a Smaller Cravings
			 program.
			(9)As told by the New
			 York Times, McDonald’s restaurants in September 2012 began posting calorie
			 information on the large menus inside their restaurants. McDonald’s also lists
			 items that have 400 calories or less in its Favorites Under 400
			 menu.
			(10)According to
			 Reuters, in 2010, Panera Bread became the first national restaurant chain to
			 voluntarily post calorie information on their menus. Subway restaurants have
			 also voluntarily made their calorie information accessible to the
			 public.
			(11)Reported by the
			 New York Times, non-alcoholic beverage companies such as PepsiCo, Coca-Cola, Dr
			 Pepper Snapple, and Sunny D are revamping vending offerings and posting caloric
			 information on the front of every can, bottle, and pack. In addition, these
			 companies have removed full-calorie soft drinks from the nation’s schools and
			 continue to provide consumers with calorie information, a variety of choices,
			 and smaller portions.
			3.Funding
			 restrictionNo part of any
			 appropriation contained in any Act may be used for print, radio, television or
			 any other media advertisement, campaign, or form of publicity against the use
			 of a food or non-alcoholic beverage that is lawfully marketed under the Federal
			 Food, Drug, and Cosmetic Act (21 U.S.C. 301 et seq.).
		
